Citation Nr: 0003332	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-26 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for primary 
hypothyroidism, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for malabsorption 
syndrome, claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1979 to 
September 1983.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The December 1997 statement in support of the claim 
constituted a claim for MEN Syndrome, defined as (mixed) 
multiple endocrine neoplasia syndrome, with components 
including: Hashimoto's thyroiditis; pernicious anemia; 
hypothyroidism; type I diabetes mellitus; seizure; major 
depression.  The RO has not acted upon this claim.  Claims 
for service connection for hypothyroidism and malabsorption 
syndrome have been perfected for appeal, and are the subject 
of a Remand below.  The Board refers the claim for service 
connection for MEN syndrome to the RO to take appropriate 
action with respect to this claim, as the Board does not 
have jurisdiction over this claim.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  An 
application that is not in accord with the statute shall not 
be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Acting Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1999).  The 
veteran should be informed of any determination by separate 
letter that includes notification of appellate rights.  
38 C.F.R. § 3.103 (1999).  If there is any intent to appeal, 
there is an obligation to file a notice of disagreement and 
a substantive appeal after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (1999).


Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The U. S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  Diabetes mellitus is manifested by frequent hypoglycemic 
reactions, restricted diet, unemployability, twice-daily use 
of insulin and psychiatric complications.


2.  Medical evidence grouping service connected diabetes 
mellitus with hypothyroidism and pernicious anemia as part of 
a syndrome has been presented.


CONCLUSIONS OF LAW

1.  Diabetes mellitus is 100 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.119, 
Diagnostic Code 7913 (1999).

2. The claims for service connection for hypothyroidism and 
malabsorption syndrome (pernicious anemia) are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Diabetes Mellitus

Service connection for diabetes mellitus was granted in July 
1984 and assigned a 40 percent evaluation.  The claim on 
appeal stems from a September 1996 rating decision wherein 
the RO increased the evaluation to 60 percent, effective as 
of December 11, 1995, the date of receipt by VA of the 
veteran's claim for an increased rating.  The claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  This finding 
is based on his contentions that diabetes mellitus warrants a 
higher evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  The appellant has submitted private medical 
statements and a VA examination was conducted in February 
1996.  Furthermore, there is no indication from the appellant 
or his representative that there is outstanding evidence that 
would be relevant to this claim.


Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has been rated under the schedule for rating 
endocrine disorders, and specifically under Diagnostic Code 
7913 for diabetes mellitus.  This appeal is based on a 
September 1996 rating decision that increased the evaluation 
from 40 percent to 60 percent.  The criteria for evaluating 
endocrine disorders changed in June 1996.  The claim was 
filed in December 1995.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version most favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
See 38 U.S.C.A. § 5110.  Thus, the Board will lay out both 
the pre-1996 criteria and the post-1996 criteria.

Under the pre-1996 criteria for evaluating diabetes mellitus, 
a 100 percent evaluation was warranted for pronounced 
diabetes mellitus that was uncontrolled, as would be 
manifested by repeated episodes of ketoacidosis or 
hypoglycemic 

reactions, restricted diet and regulation of activities; by 
progressive loss of weight and strength; or by severe 
complications.  A 60 percent evaluation required severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 40 percent evaluation was warranted for 
moderately severe diabetes mellitus that required large 
insulin dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  A 20 percent evaluation required 
moderate diabetes mellitus that was controlled by a moderate 
insulin or oral hypoglycemic agent dosage and a restricted 
(maintenance) diet where there was no impairment of health or 
vigor or limitation of activity.  A 10 percent evaluation was 
warranted for mild diabetes mellitus that was controlled by a 
restricted diet, without insulin, where there was no 
impairment of health or vigor or limitation of activity.  
Definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment or definitely 
established arteriosclerotic focalizations were to be 
separately rated under the applicable diagnostic codes.

Under the post-1996 criteria for rating the disabling effects 
of diabetes mellitus, a 100 percent disability rating will be 
assigned when diabetes requires more than one daily injection 
of insulin, restricted diet, and regulation of activities, 
such as avoidance of strenuous occupational and recreational 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A 60 percent 
disability rating will be assigned when diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 40 percent 
disability rating is for assignment when diabetes requires 
insulin, restricted diet, and regulation of activities.  
Diabetes that requires insulin and a restricted diet or oral 
hypoglycemic agents and restricted diet warrants a 20 percent 
evaluation.  When managed by a 

restricted diet only, a 10 percent evaluation is warranted.  
Compensable complications of diabetes are separately 
evaluated unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 

A December 1995 letter from Dr. L. P. indicated that the 
appellant was diagnosed with type I diabetes mellitus, 
characterized as brittle.  He had frequent hypoglycemic 
episodes.  He was being treated with insulin and a diabetic 
diet.

Laboratory results involving urinalysis and blood analysis 
from 1995 were submitted.

A VA examination was conducted in February 1996.  The 
appellant complained of visual problems and frequent 
episodes of hypoglycemia.  He was using insulin with an 
injection in the morning and in the evening.  His weight was 
175 pounds and stable.  The examiner reported frequent 
hypoglycemia with ketosis-onset only.  The appellant 
followed his diet strictly and had to cut down on exercise 
because of the frequency of hypoglycemia.  His weight had 
been stable following an initial loss.  There was no history 
of anal pruritus.  He denied intermittent claudication and 
transient ischemic attacks, and there was no cyanosis or 
clubbing.  He reported visual problems since the onset of 
diabetes mellitus and had been told he had glaucoma.  This 
was not being treated.  Type I diabetes mellitus was 
diagnosed with frequent hypoglycemic reactions.

Dr. R. S. B. wrote in August 1996 that he had treated the 
appellant since March 1996 for conditions including diabetes 
mellitus.  The appellant had recurrent transient global 
amnesia that was related to hypoglycemic bouts.  He was 
treated with two daily doses of insulin.

Dr. L. P. submitted a medical report in August 1996.  He had 
treated the appellant for diabetes mellitus type I for 11 
years.  The appellant had two car accidents due to severe 
hypoglycemic episodes and seizures.  His weight was 180 
pounds.  He was diagnosed with uncontrolled type II [sic] 
diabetes mellitus; severe 

hypoglycemic episodes; seizures; pernicious anemia; primary 
hypothyroidism; and major depression.  He was being treated 
with 2 insulin doses daily.  The doctor concluded that the 
appellant had very brittle diabetes with ups and downs that 
frequently produced seizures at work, while sleeping and 
while driving a car.  He was a very complicated patient.  
The veteran was very depressed due to an inability to work 
and he was very risky for any job.  Dr. L. P. indicated that 
he had advised the appellant to stop working.

In an August 1996 letter, Dr. E. B., a psychiatrist, 
indicated that the appellant had a "psychiatric disorder" 
that was a reaction to and in part a result of serious and 
severe physical ailments that included brittle diabetes 
mellitus and hypoglycemic episodes.  The appellant was 
disabled from a psychiatric standpoint.  He should not 
engage himself in gainful activities.

A December 1997 letter from Dr. L. P. indicated that 
treatment for the appellant's diabetes mellitus included 
insulin and a diabetic diet.

Comparing the pre-1996 criteria to the post-1996 criteria, 
the Board believes that neither one is more favorable to the 
appellant than the other.  The appellant's disability falls 
within the 100 percent evaluation under both criteria.  
Because the RO considered the appellant's disability under 
both criteria (although on separate occasions), a Bernard 
issue is not raised by the Board's consideration of both 
criteria in this decision.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The appellant reportedly has had frequent episodes of 
hypoglycemia, some resulting in car accidents.  He requires 
two doses of insulin daily, a restricted diet and had been 
medically advised to stop work.  The RO granted a total 
rating for compensation based on individual unemployability 
due to his service-connected disabilities in December 1996, 
when diabetes mellitus was rated 60 percent disabling and 
chronic maxillary sinusitis was rated noncompensably 
disabling, thereby recognizing that diabetes mellitus 
rendered the appellant unemployable.  Although his weight has 
been stable and it is unclear how often he visits his medical 
doctors, private medical opinions have attributed depression 
and transient global 

amnesia to his diabetes mellitus.  He was disabled from a 
psychiatric standpoint due, in part, to diabetes mellitus.  
The psychiatric disability would be compensable if separately 
evaluated.  Under either the pre-1996 or post-1996 criteria, 
the evidence supports a 100 percent evaluation.

Service Connection Claims

Service connection for primary hypothyroidism and service 
connection for malabsorption, both claimed as secondary to 
service-connected diabetes mellitus, was denied in September 
1996 on the basis that the claims were not well grounded.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
instant case, competent evidence linking diabetes 

mellitus to the other claimed disabilities is necessary.  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

An appeal was perfected in regard to the September 1996 
rating decision, and in December 1997 the appellant submitted 
a statement in support of the claim wherein he contended that 
his physician had told him that his diabetes mellitus was 
part of a larger syndrome, and that therefore the other 
conditions associated with the syndrome should also be 
service connected.  Attached to his statement was a December 
1997 letter from Dr. L. P., which indicated that the 
appellant had been under his care for MEN Syndrome, defined 
as (mixed) multiple endocrine neoplasia syndrome.  The 
components of the appellant's MEN syndrome were listed as: 
Hashimoto's thyroiditis; pernicious anemia; hypothyroidism; 
type I diabetes mellitus; seizures; and major depression.  


The Board has noted that the same physician, in a December 
1995 letter, listed the appellant's diagnoses to include 
malabsorption syndrome with magaloblastosis (B12 deficiency).  
Malabsorption syndrome was not listed as part of the 
symptomatology associated with MEN syndrome.  However, 
pernicious anemia is listed as symptomatology associated with 
the appellant's MEN syndrome.  Pernicious anemia is defined 
as "[a] megaloblastic anemia usually occurring in older 
adults, caused by impaired intestinal absorption of vitamin 
B12 due to the lack of availability of intrinsic factor."  
Dorland's Illustrated Medical Dictionary 73 (28th ed. 1994).  
Accordingly, the Board concludes that the physician has used 
two different terms for the same condition and, by including 
pernicious anemia as part of MEN syndrome, malabsorption 
syndrome was also thereby included.

The Board finds that the grouping of the listed conditions by 
a medical doctor under a syndrome diagnosis is sufficient to 
create the possibility or plausibility required to well-
ground the appellant's claims for service connection for 
hypothyroidism and malabsorption syndrome, each claimed as 
secondary to service-connected diabetes mellitus.  The use of 
the term "syndrome" suggests a medical relationship.  The 
inclusion of the service-connected diabetes mellitus as part 
of a syndrome suggests a relationship between the service-
connected diabetes mellitus and the other listed symptoms or 
conditions.  Therefore the claims for service connection for 
hypothyroidism and malabsorption syndrome are well grounded.

The RO has not met its duty to assist the appellant in the 
development of the claims for service connection for 
hypothyroidism and malabsorption syndrome under 38 U.S.C.A. 
§ 5107 (West 1991).  The doctor's letter, although sufficient 
to well ground the claim, lacks a necessary medical 
explanation regarding the association of the syndrome 
components to service or to service-connected diabetes 
mellitus.  The MEN syndrome diagnosis is in conflict with 
earlier medical evidence submitted in support of the claim.  
Furthermore, a September 1996 opinion by the Rating Board 
medical consultant, cited in the September 1996 rating 
determination, opined that there is no relationship between 
hypothyroidism or malabsorption syndrome 

and diabetes mellitus.  Further development is necessary to 
resolve the conflict in the evidence.


ORDER

A 100 percent evaluation for diabetes mellitus is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.  The claims for service 
connection for hypothyroidism and malabsorption syndrome, 
each claimed as due to service-connected diabetes mellitus, 
are well grounded, and to that extent only the appeal is 
granted.


REMAND

Claims for service connection for hypothyroidism and 
malabsorption syndrome claimed as due to service connected 
diabetes mellitus are well grounded.  The claims are REMANDED 
for the following action:

1.  The RO should schedule the appellant 
for a VA examination by the appropriate 
specialist.  The examiner should be 
afforded the opportunity to review the 
claims folder prior to the examination.  
The examiner should address the following 
inquiries of the Board:

a) Clarify the appellant's current 
diagnoses.

b) Does the appellant have MEN Syndrome?

c) Describe any relationship between 
diabetes mellitus type I and 
hypothyroidism or malabsorption syndrome 

in this appellant.  Is hypothyroidism or 
malabsorption syndrome proximately due to 
or the result of diabetes mellitus?  Is 
there aggravation of hypothyroidism or 
malabsorption syndrome by diabetes 
mellitus?  Are the appellant's diabetes 
mellitus, hypothyroidism and 
malabsorption syndrome separate entities?

2.  The General Counsel, in representing 
VA before the United States Court of 
Appeals for Veterans Claims (Court), has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when a 
claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase fails to report for examination 
without good cause, the claim will be 
denied.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, either or both claims 
remain denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 

development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 


